DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of the positioning locking mechanism of Figures 10-15 (Species II) in the reply filed on April 8, 2021 is acknowledged.
In the reply, Applicant noted claims 1-4, 6, and 10-17 read on the elected species. However, the Examiner notes claim 14, which includes limitations directed to a damping component, is not part of Species II. See paragraphs [0065]-[0067].
Claims 5, 7-9, 14, and 18-20 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.

Status of Claims
	Claims 1-20 are pending. Claims 5, 7-9, 14, and 18-20 stand withdrawn as noted above.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-4, 6, 10-13, and 15-17 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-3, 5, 7, 11-13, and 15-17 of copending Application No. 15/973,973 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented. A notice of allowance has been mailed in the copending application on April 7, 2021, but the application has not been issued as a patent as of April 15, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-13 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the operating button" in line 8.  There is insufficient antecedent basis for this limitation in the claim; an operating button is not previously recited in the claim(s).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 10, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,216,567 (Hu).
Regarding claim 1, Hu discloses a positioning locking mechanism of a rotational member (see Figures 1-7), comprising:
a rotational positioning member (50) provided with a positioning groove (53);
a rotational member (20) pivotally connected with the rotational positioning member and rotating around the rotational positioning member (see Figure 5 vs. Figure 6);
a positioning member (40) arranged in the rotational member, and meshed with or separated from the positioning groove through a locking operation member (30); the positioning member is designed into a geometry adapted to and meshed with the locking operation member and the positioning groove (see, e.g., Figure 3A); and
the locking operation member is arranged in the rotational member to control the positioning member to be meshed with or separated from the positioning groove; the working mode of the locking operation member can be axial motion or radial rotation (see Figure 3A vs. Figure 5A).
Regarding claim 2, Hu discloses the locking operation member (30) is provided with an accommodating groove (33) or an accommodating concave hole for containing the positioning member (40);
wherein, when the locking operation member implements a locking motion, the positioning member is pushed up to enter the positioning groove under the rotational driving of the rotational member, the positioning member is kept to mesh with the positioning groove (53), and the rotational member cannot rotate thus realizing positioning and locking under the effect of the positioning member and the positioning groove (see Figure 3A); and
when the locking operation member is operated to implement an unlocking motion, the locking operation member is pressed, the accommodating groove is moved to a position where the positioning member is located, and the positioning member falls into the accommodating groove to completely separate from the positioning groove, so that the rotational member can rotate to realize unlocking (see Figure 5A).
Regarding claim 3, Hu discloses one end of the locking operation member (30) is connected to an elastic member (34), and the locking operation member pushes and keeps the positioning member (40) to be meshed in the positioning groove (53) under the effect of the (30) elastic member (see Figure 3A).
Regarding claim 4, Hu discloses a side wall of the accommodating groove (33) is provided as an arc-shaped surface or an inclined plane that is easy to push up the positioning member (40; see, e.g., Figure 3A).
Regarding claim 6, Hu discloses the number of the positioning groove (53) is one or more; and the positioning groove can be a groove, a concave hole, a round hole, or other suitable geometrical shapes (see, e.g., Figure 5A).
Regarding claim 10, Hu discloses the rotational positioning member (50) is an installing support, the rotational member (20) is a movable supporting leg, and the movable supporting leg is pivotally connected to the installing support through a shaft (see, e.g., Figure 3A).
Regarding claim 17, Hu discloses on the installing support (50), the positioning groove (53) is arranged on a curved surface, a flat surface or a broken-line surface (see, e.g., Figure 3A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hu as applied to claim 11 above, and further in view of US 2012/0014744 (Lin).
Regarding claim 11, Hu discloses the movable supporting leg (20) is internally provided with a fixing mount (formed by channel 24) used for installing the locking operation member, and the fixing mount is internally provided with a third installation channel (25); and
the locking operation member is installed in the third installation channel, and one end of the locking operation member extends out from the third installation channel (see, e.g., Figure 3A).
Hu does not expressly disclose the locking operation member sleeved with an operating button.
Lin teaches sleeving a locking operation member (2) with an operating button (4) in order to allow the locking operating member to be easily operated by a user (see paragraph [0017]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the positioning locking mechanism of Hu such that disclose the locking operation member sleeved with an operating button, as taught in Lin, in order to allow the locking operating member to be easily operated by a user.
Regarding claim 12, Hu teaches one end of the third installation channel (25) is open, and the other end of the third installation channel is closed by a barrier wall (see embodiment shown in Figures 13 and 14); and
the locking operation member (40) is provided with a limiting convex ledge limited by the barrier wall (see Figures 13 and 14).
Regarding claim 15, Hu teaches the positioning member is composed of a spherical body (33’) and a cylinder (35’) butted with the spherical body, wherein the cylinder is provided with a cylindrical top matched with the positioning groove (12’), at an upper end surface of the cylinder, and the cylinder is provided with a contacting concave surface matched with the spherical body, at a bottom of the cylinder (see the embodiment of Figures 14 and 15. The Examiner notes this embodiment includes all limitations of that of Figures 1-7 that were used in the 102 rejection above).
Allowable Subject Matter
Claims 13 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 13, Hu discloses the movable supporting leg (20) is provided with a radially penetrated containing hole (211, 221), but fails to disclose the fixing mount in the containing hole further comprises an outer sleeve sleeved in the movable supporting leg, two ends of the fixing mount extend out from the containing hole and are butted with an inside wall of the outer sleeve and limited by the inside wall of the outer sleeve, and the outer sleeve is further provided with a hole site which is convenient for one end of the locking operation member to extend out and be sleeved with the operating button.
The prior art fails to fairly show or suggest a modification to Hu such that the fixing mount in the containing hole further comprises an outer sleeve sleeved in the movable supporting leg, two ends of the fixing mount extend out from the containing hole and are butted with an inside wall of the outer sleeve and limited by the inside wall of the outer sleeve, and the outer sleeve is further provided with a hole site which is convenient for one end of the locking operation member to extend out and be sleeved with the operating button.
Regarding claim 15, Hu discloses the spherical body (33’) is pushed up by the locking operation member (30’), and pushes the cylinder (35’) to be clamped in the positioning groove (12’), thus realizing positioning and locking (see Figure 15); and when the locking operation member is operated (see Figures 14 and 15)
Hu fails to disclose the fixing mount is provided with a fourth installation channel for installing the spherical body, and therefore also fails to disclose the fourth installation channel is communicated with the third installation channel;
the movable supporting leg is provided with an inner chamber communicated with the positioning groove, the cylinder is arranged in a bushing and is in sliding fit with the bushing, and the bushing is arranged in the inner chamber;
the spherical body can fall into the accommodating groove through the fourth installation channel, and at the moment, the cylinder is separated from the positioning groove to realize unlocking.
The prior art fails to fairly show or suggest a modification to Hu such that the fixing mount (formed by channel 24) is provided with a fourth installation channel for installing the spherical body, and therefore also fails to disclose the fourth installation channel is communicated with the third installation channel; the movable supporting leg is provided with an inner chamber communicated with the positioning groove, the cylinder is arranged in a bushing and is in sliding fit with the bushing, and the bushing is arranged in the inner chamber; the spherical body can fall into the accommodating groove through the fourth installation channel, and at the moment, the cylinder is separated from the positioning groove to realize unlocking.

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220.  The examiner can normally be reached on M-F 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/
Primary Examiner, Art Unit 3678
April 15, 2021